 1   ARASTO FARSAD (SBN: 273118)
 2
     NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4
     Tel: 408-641-9966
 5   Fax: 408-866-7334
     Emails: farsadlaw1@gmail.com; nancy@farsadlaw.com
 6
     Attorneys for Debtor / debtor-in-possession
 7

 8                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF CALIFORNIA
 9                                      SAN JOSE DIVISION
10                                                   )   Case No.: 20-50469 SLJ
     In re:                                          )   Chapter 11
11                                                   )
                                                     )   DEBTOR’S REPORT OF SALE OF
12   MORDECHAI KOKA,                                 )   REAL PROPERTY (RULE 6004);
                                                     )   CERTIFICATE OF SERVICE
13                                                   )
     Debtor / debtor-in-possession.                  )   Before: Hon. Stephen L. Johnson
14                                                   )
                                                     )
15

16      TO THE HONORABLE COURT AND ALL PARTIES IN INTEREST:
17            COMES NOW the Debtor herein, MORDECHAI KOKA, by and through his general
18   bankruptcy counsel, to report the following sale of real property of the estate, pursuant to the
19   Court’s Order Authorizing Sale of Real Property (Dkt. No. 76) (the “Sale Order”): The Debtor

20   sold the real property commonly known as 3190 Vichy Ave., Napa, CA 94558. The settlement

21
     and/or disbursement date was August 24, 2020.
               Furthermore, a true and correct copy of the Final Seller Settlement Statement is
22
     attached hereto as Exhibit A. Pursuant to the Court’s Order, the net proceeds were placed in the
23
     Debtor’s general bankruptcy counsel’s IOLTA account.
24

25
     Respectfully submitted,
26   FARSAD LAW OFFICE, P.C.
27   By:/s/ Nancy Weng                               Dated: December 10, 2020
     NANCY WENG
28
     Attorneys for the Debtor
                                   1 - DEBTOR’S REPORT OF SALE OF
                          REAL PROPERTY (RULE 6004); CERTIFICATE OF SERVICE

     Case: 20-50469        Doc# 105     Filed: 12/10/20     Entered: 12/10/20 10:54:05        Page 1 of
                                                     5
                                 CERTIFICATE OF SERVICE
 1
                                 **No Mail Service Required**
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                               2 - DEBTOR’S REPORT OF SALE OF
                      REAL PROPERTY (RULE 6004); CERTIFICATE OF SERVICE

     Case: 20-50469   Doc# 105    Filed: 12/10/20   Entered: 12/10/20 10:54:05   Page 2 of
                                               5
                              EXHIBIT A



Case: 20-50469   Doc# 105   Filed: 12/10/20   Entered: 12/10/20 10:54:05   Page 3 of
                                         5
American Land Title Association                                                                                        ALTA Settlement Statement - Seller
                                                                                                                                    Adopted 05-01-2015

File No.: 2103-6227028                                                   First American Title Company
Printed: 08/26/2020, 2:34 PM
Officer/Escrow Officer: Lynn Serchia/LS                  189 Sir Francis Drake Blvd, Suite B • Greenbrae, CA 94904
                                                                 Phone: (415)461-7570 Fax: (866)875-4903
Settlement Location:
                                                                         Final Settlement Statement
189 Sir Francis Drake Blvd, Suite B, Greenbrae,
CA 94904

Property Address: 3190 Vichy Avenue, Napa, CA 94558
Buyer: James Nead, Isabelle C. Straka
Seller: Moti Koka
Lender: CrossCountry Mortgage, LLC ISAOA as their respective interests may appear
Settlement Date: 08/24/2020
Disbursement Date: 08/24/2020

                                                                                                                                          Seller
                                                    Description                                                               Debit                 Credit
Financial
Sale Price                                                                                                                                               790,000.00


Prorations/Adjustments
County Taxes 07/01/20 to 08/24/20 @$6,004.80/semi                                                                                  1,768.08
Credit buyer for 50% of rate lock extension                                                                                        2,100.00


Title Charges & Escrow / Settlement Charges
Title - Notary Fee S                                                                                                                 100.00
Notary Fee S to First American Title Company

Commission
Real Estate Commission to Castlemont Realty                                                                                       11,850.00


Government Recording and Transfer Charges
County Documentary Transfer Tax to Napa County Recorder                                                                              869.00


Payoff(s) and Payment(s)
FCI Lender Services, Inc.
Principal Balance to FCI Lender Services, Inc.                                                                                  528,000.00
Interest on Payoff Loan 08/14/20 to 08/26/20 @$146.670000/day to FCI Lender Services, Inc.                                         1,906.71
Interest 2/1/20 to 8/14/2020 to FCI Lender Services, Inc.                                                                         28,600.00
Late Charges to FCI Lender Services, Inc.                                                                                          2,669.34
Unpaid Interest Due to FCI Lender Services, Inc.                                                                                   6,160.00
Recording Fee to FCI Lender Services, Inc.                                                                                           258.00


Miscellaneous
Seller's Proceeds to Farsad Law Office, P.C.                                                                                    198,502.31
Tax Installment: to Napa County Tax Collector                                                                                      6,392.06
Tax Installment - Supplemental to Napa County Tax Collector                                                                          824.50

           This is a summary of the closing transaction prepared by First American Title Company. This document is not intended to replace the Closing
                                                                          Disclosure form.
Copyright 2015 American Land Title Association.                                                                                                 File # 2103-6227028
All rights reserved                                                  Page 1 of 2                                                  Printed on 08/26/2020 at 2:34 PM
           Case: 20-50469               Doc# 105            Filed: 12/10/20             Entered: 12/10/20 10:54:05                       Page 4 of
                                                                         5
                                                                                                                                          Seller
                                                    Description                                                               Debit                 Credit

Subtotals                                                                                                                       790,000.00               790,000.00
Due From/To Seller
Totals                                                                                                                         790,000.00            790,000.00




           This is a summary of the closing transaction prepared by First American Title Company. This document is not intended to replace the Closing
                                                                          Disclosure form.
Copyright 2015 American Land Title Association.                                                                                                 File # 2103-6227028
All rights reserved                                                  Page 2 of 2                                                  Printed on 08/26/2020 at 2:34 PM
           Case: 20-50469               Doc# 105            Filed: 12/10/20             Entered: 12/10/20 10:54:05                       Page 5 of
                                                                         5
